18-2528
     Guzman Alejo v. Garland
                                                                         BIA
                                                                     Kolbe, IJ
                                                                 A098 669 637

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   MAURILIO GUZMAN ALEJO, AKA
15   MAURILLIO GUZMAN ALEJO,
16            Petitioner,
17
18                    v.                               18-2528
19                                                     NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL, 1
22            Respondent.
23   _____________________________________
24

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Merrick B. Garland is automatically substituted
     as Respondent.
 1   FOR PETITIONER:            Samir Deger-Sen, Esq., Latham &
 2                              Watkins LLP, Washington, DC.
 3
 4   FOR RESPONDENT:            Brian M. Boynton, Acting Assistant
 5                              Attorney General; Jessica E.
 6                              Burns, Senior Litigation Counsel;
 7                              Rosanne M. Perry, Trial Attorney,
 8                              Office of Immigration Litigation,
 9                              Civil Division, United States
10                              Department of Justice, Washington,
11                              DC.

12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition is DENIED.

15       Petitioner Maurilio Guzman Alejo, a native and citizen

16   of Mexico, seeks review of an August 23, 2018, BIA decision

17   affirming a March 2, 2018, decision of an Immigration Judge

18   (“IJ”) denying Guzman Alejo’s application for withholding of

19   removal and protection under the Convention Against Torture

20   (“CAT”).   In re Maurilio Guzman Alejo, No. A 098 669 637

21   (B.I.A. Aug. 23, 2018), aff’g No. A 098 669 637 (Immig. Ct.

22   N.Y. City Mar. 2, 2018).   We assume the parties’ familiarity

23   with the underlying facts and procedural history.

24       We have reviewed the IJ’s decision as supplemented by

25   the BIA.   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

26   Cir. 2005).    The applicable standards of review are well

27   established.   See 8 U.S.C. § 1252(b)(4)(B); Y.C. v. Holder,
                                   2
 1   741 F.3d 324, 332 (2d Cir. 2013) (reviewing legal questions

 2   de    novo       and   factual     findings     for   substantial    evidence).

 3   Whether          someone    has    been    persecuted    on   account   of   his

 4   membership in a particular social group and will likely be

 5   tortured in the future are factual findings that we review

 6   under the substantial evidence standard.                       See Paloka v.

 7   Holder, 762 F.3d 191, 199 n.4 (2d Cir. 2014) (nexus); Hui Lin

 8   Huang       v.    Holder,    677    F.3d   130,   134   (2d   Cir.   2012)   (“A

 9   determination of what will occur in the future and the degree

10   of likelihood of the occurrence has been regularly regarded

11   as fact-finding . . . .”).

12        I.     Withholding of Removal

13             The agency determined that Guzman Alejo was a member of

14   cognizable social groups and did not address whether his past

15   harm constituted persecution or whether he was likely to be

16   persecuted in the future.             Accordingly, the only issue before

17   us is whether the agency erred in concluding that Guzman Alejo

18   had not shown that his group membership was or would be a

19   central reason that he was harmed by narco-traffickers.                      We

20   conclude that substantial evidence supports the agency’s

21   determination.


                                                 3
 1       An applicant for withholding of removal “must establish

2    that race, religion, nationality, membership in a particular

3    social group, or political opinion was or will be at least

4    one central reason for persecuting the applicant.”                 8 U.S.C.

5    §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); see also Matter of C-T-

6    L-, 25 I. & N. Dec. 341, 348 (B.I.A. 2010) (applying “one

7    central   reason”    standard        to    withholding).        Under    this

8    standard,    there    may       be    “more       than   one    motive   for

 9   mistreatment.” Acharya v. Holder, 761 F.3d 289, 297 (2d Cir.

10   2014) (internal quotation marks omitted).                But “the protected

11   ground    cannot    play    a   minor      role    in    the   alien’s   past

12   mistreatment or fears of future mistreatment.                   That is, it

13   cannot be incidental, tangential, superficial, or subordinate

14   to another reason for harm.”              In re J-B-N- and S-M-, 24 I. &

15   N. Dec. 208, 214 (B.I.A. 2007).              And the “harm or suffering”

16   must be inflicted “to punish him for possessing a belief or

17   characteristic a persecutor sought to overcome.”                  Matter of

18   Acosta, 19 I. & N. Dec. 211, 222 (B.I.A. 1985).                          Harm

19   occurring because of “general crime conditions” generally is

20   not harm on account of a protected ground.                 Melgar de Torres

21   v. Reno, 191 F.3d 307, 314 (2d Cir. 1999).


                                           4
 1          Guzman Alejo argued that narco-traffickers harmed him

 2   “because      of    his     status   as    a     large   farm    owner   and    his

 3   membership in his land-owning family in Buenavista del Sur,

 4   Guerrero, Mexico.”           The agency did not err in concluding that

 5   Guzman Alejo failed to show that his membership in his social

 6   groups was “one central reason” why he was targeted.

 7          An applicant must demonstrate either “through direct or

 8   circumstantial evidence” that his persecutors targeted him on

 9   account of a protected ground.                   Yueqing Zhang v. Gonzales,

10   426 F.3d 540, 545 (2d Cir. 2005); see also INS v. Elias-

11   Zacarias, 502 U.S. 478, 483 (1992) (“But since the statute

12   makes [the persecutor’s] motive critical, [the petitioner]

13   must provide some evidence of it, direct or circumstantial.”

14   (emphasis in original)).             Guzman Alejo did not demonstrate

15   that    the   narco-traffickers            had    a   motivation    other      than

16   expanding their criminal enterprise.                  See Elias-Zacarias, 502

17   U.S. at 483 (emphasizing importance of motive of persecutor);

18   see also Paloka, 762 F.3d at 198 (emphasizing distinction

19   between “individuals threatened by state-sponsored or state-

20   condoned criminality on account of their membership in a

21   particular         social    group   and       individuals      threatened     only


                                                5
 1   because they live in a country with pervasive criminality”).

 2   Guzman Alejo’s country conditions evidence reflects that drug

 3   trafficking-related violence is common in Mexico and impacts

 4   a large cross-section of the population.                      And while his

 5   evidence showed that he was an ideal target for the narco-

 6   traffickers based on his family’s land and status in the

 7   community    and    that     there    was    a     pattern    of     targeting

 8   landowners, it also reflected pervasive violence in his home

 9   region of Mexico.          The pervasiveness of the drug violence

10   supports    the    agency’s   conclusion         that   the   gang    targeted

11   Guzman Alejo to expand its power, not to “punish him for

12   possessing    a    belief     or     characteristic       [it]     sought   to

13   overcome,” Matter of Acosta, 19 I. & N. Dec. at 222.

14     II. CAT Protection

15          An applicant for protection under the CAT must “establish

16   that it is more likely than not that he . . . would be tortured

17   if removed to the proposed country of removal.”                      8 C.F.R.

18   § 1208.16(c)(2).         An IJ considers “all evidence relevant to

19   the possibility of future torture[,]” including evidence of

20   past    torture    and    “[e]vidence       that    the   applicant      could

21   relocate to a part of the country of removal where he . . .


                                           6
 1   is not likely to be tortured.”              Id. § 1208.16(c)(3)(i)–(ii).

 2         Substantial evidence supports the agency’s determination

 3   that Guzman Alejo did not establish a likelihood of torture.

 4   There is evidence of vast drug-related violence in Mexico,

 5   but Guzman Alejo’s claim of future torture is undermined by

 6   his family’s ability to relocate to avoid harm.                        See id.

 7   § 1208.16(c)(3)(ii);          Melgar   de    Torres,    191    F.3d    at   313

 8   (holding     that    objective    fear      is   undermined    where    family

 9   members remain unharmed in petitioner’s native country); see

10   also Mu Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 160

11   (2d   Cir.    2005)    (upholding      denial      of   CAT   relief     where

12   petitioner offered no “particularized evidence” that she

13   would be tortured in her country of removal).                 Guzman Alejo’s

14   family, including his father who owned their land, relocated

15   within Mexico and there was no evidence presented of harm to

16   any    family       members     following        the    events    of     2006.

17   Accordingly, we find no error in the agency’s conclusion that

18   Guzman Alejo failed to show that he would “more likely than

19   not” be tortured in Mexico.            8 C.F.R. § 1208.16(c)(2).

20     III. Due Process

21         Finally, Guzman Alejo argues that the IJ deprived him of


                                            7
 1   a   full   hearing   by    not   allowing    his      expert    to    testify

 2   telephonically.       Guzman     Alejo    has       not   demonstrated    the

 3   prejudice    required      to    establish      a     due   process     claim

 4   violation.

 5        “To establish a violation of due process, an alien must

 6   show that []he was denied a full and fair opportunity to

 7   present h[is] claims or that [he was] otherwise deprived . .

 8   . of fundamental fairness.”             Burger v. Gonzales, 498 F.3d

 9   131, 134 (2d Cir. 2007) (internal quotation marks omitted).

10   “Parties claiming denial of due process in immigration cases

11   must, in order to prevail, allege some cognizable prejudice

12   fairly attributable to the challenged process.”                       Garcia-

13   Villeda v. Mukasey, 531 F.3d 141, 149 (2d Cir. 2008) (internal

14   quotation marks omitted).           Guzman Alejo stated that the

15   expert would have testified to the contents of his report and

16   his testimony would have amplified the report.                 Guzman Alejo

17   did not allege that the expert would have provided new or

18   additional information.          Accordingly, Guzman Alejo did not

19   show prejudice because the agency considered the expert’s

20   written report.      Id.

21        For the foregoing reasons, the petition for review is


                                         8
1   DENIED.   All pending motions and applications are DENIED and

2   stays VACATED.

3                               FOR THE COURT:
4                               Catherine O’Hagan Wolfe,
5                               Clerk of Court




                                  9